DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al (U.S. Patent Publication No. 2016/0229127) in view of Burhop et al (U.S. Patent Publication No. 2015/0360421).
	In the case of claims 9, Halliday teaches a method for manufacturing a three-dimensional metal member 10 through an additive manufacturing method by layering and bonding a plurality 
	Halliday does not specifically teach that a cross-sectional area of the tip portions of the plurality of supports was smaller than a cross-sectional area of other portions of the plurality of supports. However, desires that there is a weak bond between the beams 16 and the part 14 being supported by the beams 16 in order to easily separate the beams 16 from the part 14 (Page 3 Paragraph 0037).
	Burhop teaches support structures for additive manufacturing of solid objects in the form of columns/beams (Abstract and Pages 3-4 Paragraphs 0043-0045 and 0048-0049) wherein the tips of the columns/beams which contact the formed object and/or formation platform where coned shaped, and therefore had a cross-sectional area smaller than a cross-sectional area of other portions of the plurality of supports, which allowed for ease of separating the support from the attached surface (Pages 3-4 Paragraphs 0048-0049 and 0051 and Figures 4 and 5C).
	Based on the teachings of Burhop, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the tips of the beams of Halliday to be coned shaped, and therefore having a cross-sectional area smaller than a cross-sectional area of other portions of the plurality of supports, in order to make it easier to separate the supports/beams from the formed object and/or formation platform.
	As for claim 11, as was discussed previously, it would have been obvious to have formed the tip/end portions of the supports/beams of Halliday to be coned shaped and therefore at least a 
	As for claim 14, Halliday teaches an embodiment wherein the metal member 10 was in a tubular form and therefore having a hollow portion provided with a hole that is open at an outer surface of the member 10 and a cavity that extends from the hole to an interior of the member 10 and wherein a plurality of supports 12b were disposed in the hollow/interior portion (Pages 3-4 Paragraph 0041 and Figure 2).





Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al in view of Burhop et al as applied to claim 9 above, and further in view of El Naga et al (U.S. Patent Publication No. 2018/0311732).
	The teachings of Halliday in view of Burhop as they apply to claim 9 have been discussed previously and are incorporated herein.
	As for claim 10, though Halliday teaches having separated the supports from the formed object/product (Page 2 Paragraphs 0016-0017) neither Halliday nor Burhop teach that the separation/breaking was caused by causing a support removal device to vibrate the manufactured object.
	El Naga teaches an additive manufacturing process which used support structure during formation of an object (Abstract and Page 1 Paragraph 0001) wherein the support structures were separated from the build piece/object by using a support removal device to cause the build piece to vibrate at the natural frequency of the support structures (Page 3 Paragraph 0050-0051).
	Based on the teachings of El Naga, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have broken the plurality of 
	As for claims 12 and 13, though the supports of Halliday in view of Burhop would inherently have a natural frequency neither references specifically teach that the supports had the same natural frequency or that a first plurality of supports had a natural frequency different from a second plurality of the supports. However, as was discussed previously, based on the teachings of El Naga it would have been obvious to have separated the supports away from the manufactured object by vibrating the supports/object at the natural frequency of the supports. El Naga further teaches that the support structures can have different resonant/natural frequencies which allowed for the support structures to be removed using different frequencies (Page 11 Paragraph 0125). Furthermore, Halliday teaches an example wherein the supports included rigid regions and weak regions which were removed at different times (Page 4 Paragraph 0042).
	Based on the teachings of El Naga, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the supports of Halliday in view of Burhop and El Naga have either the same natural frequency or different natural frequencies so that the supports could be removed at the same time or at different times, respectively.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al in view of Burhop et al as applied to claims 9 and 14 above, and further in view of Fieldman (U.S. Patent Publication No. 2017/0232671).
The teachings of Halliday in view of Burhop as they apply to claims 9 and 14 have been discussed previously and are incorporated herein.
	As for claims 15 and 16, neither Halliday nor Burhop teach that each of the plurality of supports/beams further included a notch that was open at an outer surface of the support.
	Fieldman teaches an additive manufacturing process wherein the support structures formed during the process had weakened portions which made the supports more easily breakable (Abstract and Page 2 Paragraphs 0016-0017). Fieldman further teaches that the weakened portions included notches that were open at an outer surface of the supports (Page 3 Paragraphs 0021 and 0023).
	Based on the teachings of Fieldman, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included notches open at an outer surface of the plurality of supports of Halliday in view of Burhop in order to make the supports more breakable.
	As for the limitation that a dimension in the layering direction from the tip portion of the plurality of supports in the layering direction to the notch is smaller than a maximum value of a diameter of the hole, as was discussed previously, Halliday taught an embodiment wherein the object was had a tubular form with the supports/beams formed in the interior of the object. Therefore the beams of Halliday would have a length equal to a maximum diameter of the hole and a dimension/length from the tip portion of the beam to a notch along the length of the beam would be small than the maximum value of the hole diameter.

Conclusion
	Claims 9 through 16 have been rejected. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.